         Case 1:18-cr-00319-LTS Document 248
                                         247 Filed 06/13/20
                                                   06/12/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              June 12, 2020

BY ECF

The Honorable Laura Taylor Swain
United States District Judge                                       MEMO ENDORSED
Southern District of New York
New York, New York 10007

         Re:      United States v. Milton Chardon, et al., S1 18 Cr. 319 (LTS)

Dear Judge Swain:

        The Government writes to respectfully request adjournment of the pretrial conference
scheduled for June 25, 2020 at 11:30 a.m. in light of the current health crisis caused by the COVID-
19 virus. The Government has conferred with counsel for all defendants who consent to this
request. The parties propose the conference be rescheduled for a date in September. The
Government further requests an exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161
until the newly selected conference date so that the defendants can continue to review discovery
and the parties can discuss possible pretrial dispositions. Defense counsel consents to this request
for an exclusion of time.


                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 By:      /s/
                                                       Jamie Bagliebter
                                                       Karin Portlock
                                                       Maurene Comey
                                                       Assistant United States Attorneys
                                                       (212) 637-1589 / 2324 / 2236


cc: Defense Counsel (by ECF)
The application is granted. The conference is adjourned to September 10, 2020, at 3:30 p.m. The Court finds pursuant to 18
U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time from today’s date through September 10, 2020,
outweigh the best interests of the public and the defendant(s) in a speedy trial for the reasons stated above.

SO ORDERED.
Dated: June 13, 2020
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
